OPINION OF THE COURT
Per Curiam.
*49Respondent was admitted to the practice of law by this Court on January 10, 1991, and was formerly employed in Buffalo. Respondent currently resides out of state. The Grievance Committee filed a petition charging respondent with acts of misconduct based upon his repeated failure to comply with attorney registration requirements. Respondent failed to file an answer to the petition. The Grievance Committee thereafter filed a motion for an order finding respondent in default. Respondent filed no papers in response to the motion and did not appear before this Court on the return date of the petition. Consequently, we find respondent in default and deem the allegations of the petition to be admitted.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer.
We have considered, in mitigation, that respondent has satisfied outstanding attorney registration fees. Accordingly, we conclude that respondent should be censured.
Scudder, J.P., Gorski, Green, Pine and Hayes, JJ., concur. Order of censure entered.